Citation Nr: 0123883	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  01-01 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1967 to 
August 1968, as well as a prior period of unverified service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which awarded service connection for post-
traumatic stress disorder (PTSD), and assigned an initial 30 
percent rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by subjective complaints 
of sleep disturbances, flashbacks, serious difficulty in 
retaining employment, social withdrawal, hypervigilence, 
irritable mood, anger and rudeness, depression, anxiousness 
and worry, poor concentration, crying spells, forgetfulness, 
but no delusions or hallucinations; objective findings 
include tearfulness, anger, depressed mood, unemployment, 
good memory, no obsessive tendencies or loss of impulse 
control, good orientation as to time, place and person, and 
intact judgment.


CONCLUSION OF LAW

The criteria for assignment of an initial disability rating 
of 50 percent for PTSD, but not higher, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected PTSD should be 
rated higher than the current 30 percent rating.  
Specifically, the veteran asserts that his PTSD causes an 
inability to sleep, work, deal with people, or maintain 
control of his actions.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA").  38 U.S.C.A. § 5103A (West Supp. 2001).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)). This law and the implementing 
regulations set forth requirements for assisting a claimant 
in developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ( when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  The RO provided the veteran with copies of rating 
decisions, a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) concerning the evaluation of his 
disability and the rating criteria.  Moreover, the claims 
file appears to contain all relevant outpatient treatment 
records, and the veteran was afforded a VA examination in 
June 2000.  There is no indication in the file that there are 
additional relevant records that have not yet been associated 
with the claims file.  As such, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The history of this appeal is set forth as follows.  In a 
July 2000 rating decision, the veteran was granted service 
connection for PTSD, and received a 30 percent rating dating 
from September 1999, the date of the original claim.  The 
rating decision, the SOC following the veteran's notice of 
disagreement, and the SSOC, noted that all of the veteran's 
records were considered, including VA and private treatment 
reports and the June 2000 VA examination.  The veteran 
disagreed with the 30 percent rating decision, and initiated 
this appeal.  Essentially, the veteran maintains that the 30 
percent rating does not accurately reflect the level of 
impairment caused by his PTSD.  The Board notes that as the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
30 percent disability rating to the present time.  See 
Fenderson v. West 12 Vet. App. 119, 125-126 (1999).

The veteran is presently assigned a 30 percent rating for his 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411, under which a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A mental 
disorder is evaluated "based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination."  38 C.F.R. § 
4.126(a).  

Also, under DC 9411, a 50 percent rating is available for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is available for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below, and finds that the 
veteran's disability most closely approximates the criteria 
for a 50 percent rating for PTSD, but no higher.

Reviewing the more recent evidence of record reveals the 
following.  The report of a VA examination conducted in June 
2000 reflects complaints of nightmares, sleep disturbance and 
flashbacks which were reported to have begun within a month 
of separation from service.  Also noted were a deteriorating 
job history, including a failed business, and most recently, 
a convenience store job lost after five years due to poor 
attitude, specifically, rudeness and/or anger with customers.  
The veteran complained that he is socially withdrawn, 
although he has volunteered to help with donations at a local 
mission; he reported hypervigilence, irritable mood, anger, 
and rudeness, but no delusions or hallucinations.  The 
veteran recounted his past attempts to deal with his symptoms 
by drinking, trying to force himself to forget, and by taking 
medication.  The veteran's self-reported history includes 
heavy combat with special forces unit in Vietnam.  An 
examination revealed objective findings showing that the 
veteran was calm, alert, cooperative and responsive to 
questions in a relevant, logical and goal directed manner; he 
showed no obsessive tendencies or panic episodes; he showed 
no loss of impulse control; his intelligence was estimated to 
be average or above, as judged by education, fund of 
knowledge and vocabulary; he was oriented as to time, place 
and person; his memory for recent and remote events, and his 
judgment were noted as intact.  It was also noted that he was 
only marginally motivated for treatment of his symptoms.  

The examiner diagnosed PTSD, as manifested by recurrent 
memories of experiences in Vietnam, along with distressing 
dreams, nightmares, flashbacks, irritable mood, and 
hypervigilance.  The examiner noted no evidence of a 
personality disorder, a 33-year marriage and no history of 
legal troubles.  He also noted that the veteran's drinking 
history was not continuous and persistent, and did not result 
in his getting into a lot of trouble.  The veteran's Global 
Assessment of Functioning (GAF) score was estimated at 50, 
indicating serious symptoms, with impairment of occupational 
functioning.  The examiner stated his prognosis for PTSD as 
fair, and his incapacity as moderate.

VA outpatient treatment records show treatment from August 
1999 to May 2001.  Those records reflect subjective 
complaints of an inability to sleep due to violent 
nightmares; increasingly more frequent flashbacks; 
depression; anxiousness and worry; poor concentration; crying 
spells; irritable mood; forgetfulness; isolation, even from 
friends; and guilt over the impact of his mood on his wife.  
Findings showed tearfulness; anger; depressed mood; 
unemployment; neat appearance; good memory; good insight; 
orientation times three; good eye contact; calm and alert 
demeanor; articulate speech; logical thinking; and bright 
intellect.  Diagnoses consistently showed PTSD, severe with 
depression.  GAF scores ranged from 40 to 45.

Specific outpatient treatment reports from January 2001 and 
February 2001 describe an incident where the veteran 
experienced a major flashback that put him into a panic 
state, and eventually into a dissociative state, at which 
point he became lost and ended up in a ditch, believing he 
had been shot.  He phoned police on his cellular phone and 
reported a shooting.  The report contains a notation that the 
veteran was suicidal.  The police took him to the VA Medical 
Center, where he was treated and released to his wife.  The 
January 2001 police report of this incident shows that the 
police responded to a call from the veteran, reporting that 
he had been shot.  They found him lying in the roadway 
unharmed, but intoxicated and carrying two handguns and a 
large sword.  He made statements to the effect that he wished 
to harm himself.

Treatment reports from the VA Medical Center in Kansas City, 
from the January 2001 incident show notations of poor 
grooming and hygiene; shabby dress; intoxication; 
disorientation; belligerence; suspiciousness; poor eye 
contact; vagueness; evasiveness; agitation; moderately angry 
speech; no suicidal or homicidal intent, but triage notes 
contained a notation that the veteran was suicidal; 
circumstantial and tangential thought patterns; dysphoric 
mood; and irritable affect; there was also a notation that he 
was verbally abusive to his wife.  

Two letters dated in February 2001, one from the veteran's 
wife, and one from his friend, recount their memories of the 
events surrounding the January 2001 incident.  They both 
stated that the veteran called them several times during the 
incident.  The veteran told his wife initially that the 
police had shot him, then that he had shot himself.  He 
described multiple bullet wounds and severe injuries.  He 
then told her that he had stabbed himself.  The veteran later 
told his wife that a flashback had triggered the event.

In the Board's view, the veteran's service-connected PTSD is 
productive of symptomatology which most closely approximates 
the criteria provided for a 50 percent rating under DC 9411.  
Specifically, the Board finds that the severity and impact of 
the veterans symptoms more closely approximates 
"occupational and social impairment with reduced reliability 
and productivity," than "occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks," characteristic of a 30 percent rating.  In this 
regard, the Board notes that the veteran was reportedly fired 
from his last job due to a bad attitude.  The veteran also 
reports social withdrawal and avoidance of social settings.  
He has displayed disturbances of motivation and mood, which 
have affected his family and social relationships.  He also 
manifests symptoms of depression, anxiety, panic attacks, 
chronic sleep impairment, and complaints of forgetfulness.

In addition, the GAF scores ranging from 40-50, measured on 
more recent treatment records, are indicative of serious 
impairment in social and occupational functioning.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV); 38 
C.F.R. § 4.130.  The Board finds that these scores, when 
considered in conjunction with the other evidence of record 
more nearly approximate the symptomatology consistent with a 
rating of 50 percent for the veteran's service-connected 
PTSD.  See 38 C.F.R. § 4.130.  The provisions of 38 C.F.R. § 
4.7 have been utilized to resolve any doubt in the veteran's 
favor.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 70 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
evidence does not show that the veteran practices or exhibits 
obsessional rituals; speech, which is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
deficiencies in judgment, or thinking; or neglect of personal 
appearance and hygiene.  Despite the January 2001 incident 
where the veteran believed that he had either shot or stabbed 
himself and was noted to be possibly suicidal, examination 
and treatment before and after the event have shown and 
specifically noted no suicidal ideation or plan.  Moreover, 
the medical records indicate that the veteran was highly 
intoxicated at the time of the January 2001 incident.

Although the veteran has certain difficulties in establishing 
and maintaining effective relationships, the Board notes by 
his long-standing marriage and by his friendship with a 
fellow veteran, that he does not have the "inability" to do 
so.  Also, the Board notes that the veteran displays a high 
level of anger, but finds that this does not rise to the 
level of impaired impulse control.  In this regard, the Board 
notes a specific finding to this effect, in the June 2000 VA 
examination.  The Board also notes that, although there is 
evidence that the veteran experiences difficulties with 
temper management, there is no evidence of periods of 
violence, aside from the January 2001 incident.  
Additionally, although the veteran is not currently employed, 
and may have difficulty in establishing and maintaining work 
relationships, there is no indication in the record that he 
is unable to do so.  For these reasons, the Board finds that 
the veteran's symptomatology as demonstrated on a VA 
examination and other pertinent treatment records most 
closely approximates the criteria for a 50 percent rating 
under DC 9411, but no higher.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's PTSD, his 
complaints and the current clinical manifestations of the 
PTSD and its effects on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered the severity of the PTSD during the entire period 
from the initial assignment of the 30 percent disability 
rating to the present time.  See Fenderson, 12 Vet. App. At 
125-126.  All other pertinent aspects of 38 C.F.R. Parts 3 
and 4 have also been considered.  Should the veteran's 
disability increase in severity, he may be entitled to a 
higher evaluation; however, at present, the Board finds that 
a 50 percent rating is warranted, but there is no basis for a 
higher rating.  See 38 C.F.R. § 4.1.  

Finally, the evidence does not reflect that the veteran's 
service-connected PTSD has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned 50 percent evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board notes that the RO has recently denied 
a claim for a total disability rating based on individual 
unemployability due to service-connected disabilities; 
however, that issue is not presently before the Board.  


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 50 percent rating for PTSD is granted.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

